           Case 5:17-cv-00072-BLF Document 551 Filed 04/20/20 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934)              D. Stuart Bartow (CA SBN 233107)
     brooks@fr.com                                 dsbartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)              Nicole E. Grigg (CA SBN 307733)
     denning@fr.com                                negrigg@duanemorris.com
 3
     Frank J. Albert (CA SBN 247741)               DUANE MORRIS LLP
 4   albert@fr.com                                 2475 Hanover Street
     FISH & RICHARDSON P.C.                        Palo Alto, CA 94304-1194
 5   12390 El Camino Real, Suite 100               Telephone: 650.847.4146
     San Diego, CA 92130                           Facsimile: 650.847.4151
 6   Telephone: (858) 678-5070 / Fax: (858) 678-
     5099                                          Additional attorneys on signature page
 7

 8   Additional attorneys on signature page        Attorneys for Defendant
                                                   CISCO SYSTEMS, INC.
 9   Attorneys for Plaintiff
     FINJAN, INC.
10

11

12
                                    UNITED STATES DISTRICT COURT
13
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
14
                                                       Case No. 5:17-cv-00072-BLF
15   FINJAN, INC., a Delaware Corporation,
                                                       STIPULATED REQUEST FOR
16                     Plaintiff,
                                                       REDACTIONS TO COURT’S ORDER ON
17          v.                                         DAUBERT MOTIONS DATED APRIL 17,
                                                       2020 (DKT. 549)
18   CISCO SYSTEMS, INC., a California
                                                       Hon. Beth Labson Freeman
19   Corporation,

20                    Defendant.

21

22

23

24

25

26
27

28
                                                                      Case No. 5:17-cv-00072-BLF
                                                      STIPULATED REQUEST FOR REDACTIONS TO
                                                          COURT’S ORDER ON DAUBERT MOTIONS
            Case 5:17-cv-00072-BLF Document 551 Filed 04/20/20 Page 2 of 5




 1          Pursuant to Civil L.R. 7-11 and 79-5 and the Court’s Order Directing Parties to Submit

 2   Proposed Redactions to the Court’s Order (Dkt. No. 550), the parties hereby stipulate that the

 3   following information shall be redacted from the Court’s Order on Daubert Motions dated April 17,

 4   2020 (Dkt. No. 549):

 5     ECF or          Document             Portion(s) to Seal            Reason(s) for Sealing
       Exh. No.
 6
      549          Order on Daubert     Page 11, lines 1 – 2         This document contains
                   Motions                                           information relating to Finjan’s
 7                                      Page 11, lines 11 – 12       licenses and negotiations with
 8                                      Page 21, lines 17 – 18       third parties, and internal
                                                                     business and financial
                                        Page 21, line 20
 9                                                                   information that Finjan
                                        Page 21, line 25             designated as “HIGHLY
10                                                                   CONFIDENTIAL-
                                        Page 22, line 11             ATTORNEYS’ EYES ONLY”
11                                      Page 23, line 3              pursuant to the terms of the
                                                                     Stipulated Protective Order.
                                        Page 23, lines 21 – 28
12                                                                   Finjan treats its licenses as
                                        Page 24, lines 1 – 2         highly confidential within its
                                                                     business and makes substantial
13                                      Page 24, lines 3 – 5         efforts not to disclose the terms
14                                      Page 24, lines 6 – 7         of its licenses to the public. The
                                                                     provisions of the license
                                        Page 24, line 8
15                                                                   agreements, negotiations leading
                                        Page 24, lines 12 – 13       up to the agreements, and names
                                                                     of the licensees and licensees are
16                                      Page 24, lines 25 – 26
                                                                     treated as highly confidential.
17                                                                   Public disclosure of this
                                                                     information may cause
18                                                                   significant harm to Finjan. See
                                                                     Declaration of Hannah Lee
19                                                                   (“Lee Decl. II”) ¶¶ 2-3, 6-7, ECF
                                                                     459-1; Declaration of Hannah
20                                                                   Lee (“Lee Decl. III”) ¶¶ 2, 3, 7,
                                                                     ECF 459-1; Declaration of
21                                                                   Melissa Brenner (“Brenner
                                                                     Decl.”) ¶¶ 3, 5-8 ECF 463.
22

23

24          IT IS SO STIPULATED.

25

26
27

28
                                                  1                     Case No. 5:17-cv-00072-BLF
                                                       STIPULATED REQUEST FOR REDACTIONS TO
                                                           COURT’S ORDER ON DAUBERT MOTIONS
           Case 5:17-cv-00072-BLF Document 551 Filed 04/20/20 Page 3 of 5




 1   Dated: April 20, 2020                            Respectfully Submitted,

 2   By:   /s/ K. Nicole Williams             By:         /s/ Nicole E. Grigg
           Juanita R. Brooks (CA SBN 75934)               D. Stuart Bartow (CA SBN 233107)
 3
           brooks@fr.com                                  dsbartow@duanemorris.com
 4         Roger A. Denning (CA SBN 228998)               Nicole E. Grigg (CA SBN 307733)
           denning@fr.com                                 negrigg@duanemorris.com
 5         Frank J. Albert (CA SBN 247741)                2475 Hanover Street
           albert@fr.com                                  Palo Alto, CA 94304-1194
 6         Megan A. Chacon (CA SBN 304912)                Telephone: 650.847.4146
 7         chacon@fr.com                                  Facsimile: 650.847.4151
           K. Nicole Williams (CA SBN 291900)
 8         nwilliams@fr.com                               L. Norwood Jameson (admitted pro hac vice)
           Oliver J. Richards (CA SBN 310972)             Email: wjameson@duanemorris.com
 9         ojr@fr.com                                     Matthew C. Gaudet (admitted pro hac vice)
           Jared A. Smith (CA SBN 306576)                 Email: mcgaudet@duanemorris.com
10         jasmith@fr.com                                 Robin L. McGrath (admitted pro hac vice)
11         FISH & RICHARDSON P.C.                         Email: rlmcgrath@duanemorris.com
           12390 El Camino Real, Suite 100                David C. Dotson (admitted pro hac vice)
12         San Diego, CA 92130                            Email: dcdotson@duanemorris.com
           Phone: (858) 678-5070 / Fax: (858)             John R. Gibson (admitted pro hac vice)
13         678-5099                                       Email: jrgibson@duanemorris.com
                                                          Jennifer H. Forte (admitted pro hac vice)
14         Aamir Kazi (Admitted Pro Hac Vice)             Email: jhforte@duanemorris.com
15         kazi@fr.com                                    Alice E. Snedeker (admitted pro hac vice)
           Alana Mannige (CA SBN 313341)                  Email: aesnedeker@duanemorris.com
16         mannige@fr.com                                 1075 Peachtree Street, Ste. 2000
           FISH & RICHARDSON P.C.                         Atlanta, GA 30309
17         1180 Peachtree Street NE, 21st Floor           Telephone: 404.253.6900
           Atlanta, GA 30309                              Facsimile: 404.253.6901
18
           Phone: (404) 892-5005 / Fax: (404)
19         892-5002                                       Joseph A. Powers (admitted pro hac vice)
                                                          japowers@duanemorris.com
20                                                        Jarrad M. Gunther (admitted pro hac vice)
                                                          DUANE MORRIS LLP
21                                                        30 South 17th St.
                                                          Philadelphia, PA 19103
22                                                        Telephone: 215-979-1000
           Attorneys for Plaintiff FINJAN, INC.           Attorneys for Defendant Cisco Systems, Inc.
23

24

25

26
27

28
                                                  2                      Case No. 5:17-cv-00072-BLF
                                                        STIPULATED REQUEST FOR REDACTIONS TO
                                                            COURT’S ORDER ON DAUBERT MOTIONS
           Case 5:17-cv-00072-BLF Document 551 Filed 04/20/20 Page 4 of 5




 1                                         ECF ATTESTATION
 2          I, K. Nicoel Williams, am the ECF user whose ID and password are being used to file the

 3   STIPULATED REQUEST FOR REDACTIONS TO COURT’S ORDER ON DAUBERT
 4   MOTIONS DATED APRIL 17, 2020 (DKT. 549). I hereby attest that I received authorization
 5   to insert the signatures indicated by the conformed signature (/s/) within this e-filed document.

 6

 7   Dated: April 20, 2020

 8                                                   By: /s/ K. Nicole Williams
                                                         K. Nicole Williams
 9                                                       nwilliams@fr.com
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                         Case No. 5:17-cv-00072-BLF
                                                        STIPULATED REQUEST FOR REDACTIONS TO
                                                            COURT’S ORDER ON DAUBERT MOTIONS
           Case 5:17-cv-00072-BLF Document 551 Filed 04/20/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on April 20, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6                                                      /s/ K. Nicole Williams
                                                        K. Nicole Williams
 7                                                      nwilliams@fr.com
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                       Case No. 5:17-cv-00072-BLF
                                                      STIPULATED REQUEST FOR REDACTIONS TO
                                                          COURT’S ORDER ON DAUBERT MOTIONS
